 In the Matter of GENERAL PETROLEUM CORPORATION OF. CALIFORNIAandEMPLOYEES UNION OF THE GENERAL PETROLEUM CORPORATION OFCALIFORNIAIn the Matter of GENERAL PETROLEUM CORP. (TORRANCEREFINERY)andSTEAM & PIPE FITTERS, WEEDERS & HELPERS LOCAL 250, AFLIn the Matter of GENERAL PETROLEUM CORP.andINTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERS, LOCAL B-11, A. F. OF L.In the Matter of GENERAL PETROLEUM CORPORATION OF CALIFORNIAandOIL WORKERS INTERNATIONAL UNION, CIOIn the Matter of GENERAL PETROLEUM CORPORATION OF CALIFORNIAandEMPLOYEESUNION OF THE GENERAL PETROLEUM CORPORATION OFCALIFORNIACasesNos.21-R-1757, 21-R-2158, 21-1?-9181, 01-R4230 and21-R=-.2307, respectivelySUPPLEMENTAL DECISIONANDAMENDMENT OF DIRECTIONJuly 11, 19441On June 13,1944, the National Labor Relations Board issued a Deci-sion and Direction of Election in this proceeding.'Thereafter, Gen-eral Petroleum Corporation of America, International Brotherhoodof ElectricalWorkers, Local B-11, A. F. of L., Los Angeles CountyDistrict Council of Carpenters, United Brotherhood of Carpenters &Joiners of America, A. F. of L., International Brotherhood of Boiler-makers, Iron Ship Builders, Welders and Helpers of America, Local92, A. F. of L., Steam & Pipe Fitters, Welders & Helpers, Local 250,A. F. of L., Employees Union of the General Petroleum Corporationof America, Oil Workers International Union, C. I. 0., and GeneralTransport, Petroleum, and Sales Drivers, Local Union No. 224, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers, A. F. of L., entered into a stipulation subject to the approval1 56 N. L.R. B. 1366.57 N. L.R. B., No. 33.192 GENERAL PETROLEUM CORPORATION OF CALIFORNIA193of the Board.The stipulation provides (1) that the words "in theState of California" appearing in the definition of each appropriateunit and voting group be deleted therefrom and that there be substi-tuted in place thereof the words "in that portion of California southof a line extended through Malaga and King City, California"; (2)that in the definitions of bargaining units numbers 1, 2, and 3, thewords "production and maintenance" be deleted therefrom and theword "paid" be substituted in place thereof; (3) that in the definitionof bargaining unit number 5, the words "production and maintenance"be deleted therefrom; (4) that in the definition of voting group number5, the words "production and maintenance" be deleted therefrom.Thestipulation is hereby approved and made a part of the record.We findthat the bargaining units and voting groups, previously defined by theBoard embrace only those employees of the. Company who are em-ployed in that portion of California south of a line extended throughMalaga and King City, California; that the first three bargainingunits embrace all hourly paid employees, subject to the same inclusionsand exclusions; that the first category of excluded employees referredto in the fifth bargaining unit consists of all hourly paid employees ofthe manufacturing department; that the fifth voting group embracesall hourly paid employees in the manufacturing department, subjectto the same inclusions and exclusions.Since it appears that a longer time within which to hold the electionis necessary, the Direction of Elections is hereby amended by strikingtherefrom the words "not later than thirty (30) days from the date ofthis Direction of Elections," and substituting therefor the words "notlater than forty (40) days from the date of this Direction of Elections."601248-45-vol. 57-14